Citation Nr: 1234811	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  07-06 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for blindness, right eye, status post cataract surgery, retinal detachment repair.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from August 1950 to August 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  

In November 2007, the Veteran presented testimony relevant to his appeal before the undersigned at a Board hearing held at the RO.  A transcript of the hearing is associated with the record.  

The Board previously denied the Veteran's claim in June 2009.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2011, the Court issued a Memorandum Decision ordering that the Board's June 2009 decision be set aside and remanded for readjudication.  

In September 2011, the Board remanded the Veteran's claim for further evidentiary development pursuant to the Court's decision.  The case now returns to the Board following such development.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the September 2011 Remand, the Board ordered the AMC, in pertinent part, to ask the Veteran to describe a telephone conversation that allegedly occurred between his former treating physician, Dr. K.B., and a pharmacist, to include providing the name and address of the pharmacist and any other individuals who witnessed the telephone conversation.  If sufficient information was provided, the AMC was to send a letter to those individuals asking them to provide written statements regarding their recollection of the alleged telephone conversation that took place between Dr. K.B. and the pharmacist pertaining to the Veteran's right eye cataract surgery in October 2005. 

Notably, the AMC was also asked to determine whether Dr. K.B. remained employed in the VA healthcare system and, if so, ask him to provide a written statement detailing his recollection of a telephone conversation between himself and a pharmacist that occurred after the Veteran's right eye cataract surgery.  

Pursuant to the Board's remand, the AMC sent the Veteran a letter in September 2011 wherein he was asked to provide any information he had in regards to the alleged telephone conversation between Dr. K.B. and the pharmacist when the physician reportedly stated that VA was negligent in its performance of his right eye surgery.  The AMC specifically asked the Veteran to provide the name and address of the pharmacist and any other individuals who witnessed the telephone conversation. 

The Veteran responded to the September 2011 letter by providing the current mailing address and telephone number for Dr. K.B, who is no longer employed with the VA healthcare system.  See October 2011 VA Form 21-4138; see also September 2011 email communication.  

In consideration of the information provided by the Veteran, the Board finds that this case must again be remanded in order for the AMC to contact Dr. K.B. and obtain a statement from him regarding his recollection of the conversation that allegedly took place between him and a pharmacist concerning the Veteran's October 2005 right eye surgery and any alleged negligence related thereto.  38 C.F.R. § 3.159(c)(1).     

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Using the information provided by the Veteran in his October 2011 VA Form 21-4138, contact Dr. K.B. and ask him to provide a written statement detailing his recollection of a telephone conversation between himself and a pharmacist that occurred shortly after the Veteran's right eye cataract surgery in October 2005.  

Explain that the Veteran has alleged that Dr. K.B. called the pharmacy on his behalf and, in his presence, stated that he should not have to pay for any medication because VA was negligent in performing his October 2005 eye surgery.      

Provide Dr. K.B. with copies of the operation report dated October 4, 2005 pertaining to the Veteran's right eye cataract extraction, anterior chamber intraocular lens placement, and anterior vitrectomy, and copies of all other VA treatment notes dated from 2005 through 2006.  

Associate any statement received with the record.  If efforts to contact Dr. K.B. and/or obtain a statement from him are unsuccessful, document all efforts for the record and follow the procedures outlined in 38 C.F.R. § 3.159(e).   

2.  If, and only if, a statement is provided by Dr. K.B. or the Veteran otherwise provides additional pertinent information or evidence in support of his appeal not previously of record at the time of the July 2012 eye examination, obtain a supplemental medical opinion from the optometrist who conducted the July 2012 eye examination or another appropriate medical professional.  Another medical examination is not needed.  The Veteran should only be afforded with another medical examination if deemed necessary to provide the requested opinion.  

All relevant documents (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be made available to and reviewed by the examiner/reviewer in rendering the opinion.  If the examiner/reviewer does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner/reviewer must confirm that the record was reviewed in the examination report.  

a.  Based on review of the appropriate records, particularly any evidence submitted since the July 2012 eye examination, the reviewer/examiner must provide an opinion as to whether it is at least as likely as not (i.e., at least a 50/50 degree of probability) that the proximate cause of any (additional) disability involving the right eye was any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment (or failing to do so) in connection with the October 4, 2005 surgery; or whether any such causal relationship is unlikely (i.e., less than a 50/50 degree of probability)?  In so opining, the reviewer/examiner should consider the Veteran's condition before and after the VA care or treatment.  

b.  In providing his or her opinion, the examiner/reviewer must assess the probability of a causal relationship on the basis of the evidence of record and provide a thorough rationale, citing any relevant evidence in the claims folder and medical principles relied upon in arriving at the conclusion.  The examiner/reviewer should also comment on the degree of care that would normally be expected in such procedures and evaluate that standard against the facts presented in this case.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

c.  The reviewer/examiner must provide a rationale for any opinion expressed, with discussion of the facts and the medical principles involved, where appropriate.  If the reviewer/examiner cannot answer any of these questions without resorting to medically unsupported speculation, the reviewer/examiner should provide a complete, detailed explanation for his/her inability to do so.  For example, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge have been exhausted.

3.  Thereafter, readjudicate the Veteran's claim.  Should the benefit sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and an appropriate period of time for response.  Thereafter, return the case to the Board, if in order.

This case is being remanded for further evidentiary development.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


